Citation Nr: 1040651	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left rib 
disability.

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches, loss of balance, and memory loss, 
to include as secondary to a service-connected facial fracture 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) from 
respective November 2005 and October 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which confirmed previous denials of service 
connection for a back condition and residuals, fracture of left 
rib, and denied service connection for headaches with vertigo, 
loss of balance, and memory loss.  

The issues have been recharacterized to comport to the evidence 
of record.  

The RO addressed the new and material evidence issues in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence for the claims.  Irrespective 
of the RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a back disability and a left rib 
disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).

The issue of service connection for residuals of a head injury, 
to include headaches, loss of balance, and memory loss, to 
include as secondary to service-connected facial fracture 
disability, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a back 
disability and residuals of a fracture of the left rib in a 
January 2005 decision, which decision is now final.    

2.  Evidence received since the January 2005 Board decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent unestablished 
facts necessary to substantiate the claims of entitlement to 
service connection for a back or left rib disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
January 2005 Board decision, and the claim for entitlement to 
service connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).  

2.  New and material evidence has not been received since the 
January 2005 Board decision, and the claim for entitlement to 
service connection for a left rib disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pellegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the new and material issues, the RO provided the 
appellant pre-adjudication notice by letter dated in September 
2005.  The notification substantially complied with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence, and; Kent v. Nicholson, 20 
Vet. App. 1 (2006), specifically informing the appellant of the 
basis of the last final rating decision in January 2005 for the 
claims of service connection for back and left rib disabilities, 
and described the meaning of "new" and "material" evidence in 
order to reopen the claims.  

The RO provided the appellant post-adjudication notice pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006), by letter dated 
in March 2006.  No new disability rating or effective date for 
award of benefits will be assigned as the claims to reopen 
service connection for back and left rib disabilities are denied.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs) and assisted the 
Veteran in obtaining evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks to reopen previously denied claims of service 
connection for back and left rib disabilities.  

The RO originally denied entitlement to service connection for a 
fracture of the left rib in an October 1984 rating decision.  The 
Veteran did not appeal this decision, so it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103.  In January 1998 the RO confirmed the previous denial of 
service connection for a rib fracture and denied service 
connection for a back condition.  The Veteran appealed this 
decision and in January 2002 the Board found that the Veteran had 
submitted new and material evidence to reopen the previously 
denied claim of service connection for a left rib disability and 
remanded both of the Veteran's claims for additional development.  
In a January 2005 decision the Board denied service connection 
for residuals of a fracture of the left rib and a back disability 
finding that there was no competent evidence indicating a rib or 
back injury during service or any competent evidence of record 
linking the Veteran's left rib fracture or back condition to any 
incident during service.  That decision is now final. 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).  

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Evidence considered at the time of the January 2005 Board 
decision includes the Veteran's STRs; an August 1997 VA 
examination report noting that the Veteran was given an 
impression of thoracolumbar pain, which the Veteran related to an 
injury in 1980; a July 2003 VA treatment record in which the 
Veteran reported that he injured his back during service when he 
fell off of a cliff; undated private chiropractic records in 
which the treating clinician noted that the Veteran suffered a 
prior back injury and that it was service-related; a May 2004 VA 
examination report noting that the Veteran was given diagnoses of 
old healed d fracture of the left 10th rib and thoracic lumbar 
spine with mild spondylosis upper lumbar and mild facet sclerosis 
L5-S1, but that it is less likely than not that the Veteran's 
left rib injury and back condition is related to military 
service; and lay evidence indicating that he had back and rib 
injuries during climbing exercises in service.  

Evidence submitted since the January 2005 Board decision 
pertaining to the Veteran's claimed left rib and back 
disabilities includes a March 2004 VA treatment record noting 
that the Veteran was given an assessment of low back pain; a 
February 2005 VA treatment record noting that the Veteran has 
pain in the left rib; a March 2005 VA treatment record noting 
that the Veteran reported that he sustained back problems during 
wall climbing exercises in service; an April 2005 VA treatment 
record noting that the Veteran has a back ache and a displaced 
lumbar intervertebral disc without myopathy; a September 2006 
private chiropractic record noting that the Veteran has chronic 
back pain; a September 2006 private treatment record noting that 
the Veteran complained of back pain and that medical imaging 
revealed mild disc space narrowing at L12-and L2-3 with disc 
bulge at L1-2 level; and the Veteran's claims that he had back 
and rib injuries during climbing exercises in service.  

Regarding all of the private and VA treatment records submitted 
since the January 2005 Board decision, this evidence is new 
because it is not duplicative of evidence considered by the Board 
at the time of its January 2005 decision.  See 38 C.F.R. § 3.156 
(a).

However, none of the private and VA treatment records submitted 
since the January 2005 Board decision is material because it 
merely shows that the Veteran has current back and left rib 
disabilities, which is information that is redundant of 
information of record at the time of the Board's January 2005 
decision.  Id.  

Additionally, the March 2005 VA treatment record noting that the 
Veteran reported that he sustained back problems during wall 
climbing exercises in service has no probative value as it is 
merely a recitation of the Veteran's self-reported and 
unsubstantiated medical history, which has previously been found 
to be inconsistent with the medical evidence of record.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional).  Thus, it is not material.  Id.  

Likewise, the Veteran's claims that he suffered back and left rib 
injuries during service constitutes information that is merely 
redundant of claims of record at the time of the Board's January 
2005 decision.  Thus, it is not material.  See 38 C.F.R. § 3.156 
(a).

Finally, none of the private and VA treatment records or lay 
statements from the Veteran submitted since the January 2005 
Board decision are material because they in no way relate to the 
unestablished fact of whether the Veteran's current back and left 
rib disabilities that are related to service as required by 38 
C.F.R. § 3.303.  Id.

Thus, the appellant has not submitted any evidence, which 
presents a reasonable possibility of substantiating the claims of 
service connection for back and left rib disabilities.  

Given the absence of receipt of any new and material evidence 
since the January 2005 Board decision, reopening the claims of 
entitlement to service connection for back and left rib 
disabilities is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (a).  


ORDER

The petition to reopen the claim for service connection for a 
back disability is denied.

The petition to reopen the claim for service connection for a 
left rib disability is denied.


REMAND

The Veteran seeks service connection for residuals of a head 
injury, to include headaches, loss of balance, and memory loss, 
to include as secondary to service-connected facial fracture 
disability.  He contends that he was assaulted during service and 
suffered from bruising, swelling, and headaches.  

The Veteran is service connected for status post operative 
fracture, right trimalar are of the face, with a 30 percent 
evaluation, effective June 26, 1997.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service- connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An 
appellant's own conclusion, stated in support of his claim, that 
his present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 
Vet. App. 136 (1994).  Where a service-connected disability 
aggravates a nonservice- connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 448.

The record shows that the Veteran currently has a residuals of a 
head injury disability, to include headaches, loss of balance, 
and memory loss.  An August 1997 VA examination report notes that 
the Veteran was given an impression of old right orbital 
fracture, with increased headache reported by the Veteran.  An 
August 2006 private chiropractic treatment record notes that the 
Veteran was given an impression of acute headache.  An August 
2006 VA examination report notes that the Veteran complained of 
dizziness, headaches, loss of memory, and decreased 
concentration, and that the Veteran was given an impression of 
chronic daily headaches.  

The Veteran's STRs do indicate that in February 1980 he was 
mugged and suffered from loss of consciousness and a facial 
fracture.  September 1982 STRs note that the Veteran suffered 
from headaches in the area of his repairs.  

A VA examination was conducted in August 2006.  The examiner 
noted that the Veteran was injured in 1980 and lost 
consciousness.  The examiner noted that although the Veteran did 
sustain facial trauma during service, his embellishment during 
the history and examination make it virtually impossible to 
assess the severity of his headaches.  The examiner noted 
therefore that he was unable to determine any connection between 
the Veteran's headaches and loss of balance and his service 
connected injury, and that given the Veteran's poor effort in 
neuropsychological testing, he cannot corroborate his story of 
memory loss. 

A medical opinion based on an inaccurate or incomplete factual 
premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

Because the examiner failed to discuss the Veteran's STRs 
indicating that he suffered from headaches and whether the 
Veteran's service connected status post operative fracture, right 
trimalar are of face disability aggravates his claimed residuals 
of a head injury, to include headaches, loss of balance, and 
memory loss, pursuant to 38 C.F.R. § 3.310(a), the August 2006 VA 
examination is not adequate, and a new VA examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an examination 
by an appropriate medical professional other 
than the examiner who conducted the August 
2006 VA examination to determine the nature 
and etiology the Veteran's current residuals 
of a head injury, to include headaches, loss 
of balance, and memory loss, disability.  As 
to any disability identified, the examiner is 
to provide an opinion as to whether it at 
least as likely as not had its onset during, 
or is otherwise related to, service.  If not, 
is it at least as likely as not caused or 
aggravated by the Veteran's service-
connected status post operative fracture, 
right trimalar area of the face disability. 

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
discuss the Veteran's STRs, including those 
indicating that he complained of headaches.  
A detailed rationale for all medical opinions 
must be provided.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be re-adjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, and allow an appropriate 
period of time for response.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


